Dear Auditor Montee:
This office received your letter of December 19, 2008, submitting a fiscal note and fiscal note summary prepared under Section 116.175, RSMo, for an initiative petition submitted by Ron Calzone. The fiscal note summary that you submitted is as follows:
  The total cost or savings to state or local governmental entities is unknown. Most state governmental entities estimate no costs, however, some state governmental entities may have unknown or indirect costs. Estimated costs, if any, to local governmental entities will vary, but could be significant.
Under Section 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
                                      Very truly yours,
                                      _________________________ KAREN KING MITCHELL Deputy Attorney General *Page 1